Exhibit 10.4

 

Execution Copy

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
November 15, 2017 (the “Effective Date”), between Virtu Financial, Inc., a
Delaware corporation (the “Company”), and Douglas A. Cifu (“Executive”).

 

WHEREAS, the Company and Executive are party to that certain Employment
Agreement, dated as of April 15, 2015 (the “Existing Agreement”); and

 

WHEREAS, the Company and Executive desire to amend and restate the Existing
Agreement as herein provided; and

 

WHEREAS, Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants described herein, is a
material inducement to the Company’s willingness to provide equity-based
compensation to Executive as described herein, and the Company would not
otherwise grant such equity-based compensation to Executive if Executive did not
agree to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.          Term. (a) The term of Executive’s employment under this Agreement
shall be effective as of the Effective Date, and shall continue until the five
(5)-year anniversary of the Effective Date (the “Initial Expiration Date”),
provided that on the Initial Expiration Date and each subsequent anniversary of
the Initial Expiration Date, the term of Executive’s employment under
this Agreement shall be extended for one (1) additional year unless either party
provides written notice to the other party at least ninety (90) days prior to
the Initial Expiration Date (or any such anniversary, as applicable) that
Executive’s employment hereunder shall not be so extended (in which case,
Executive’s employment under this Agreement shall terminate on the Initial
Expiration Date or expiration of the extended term, as applicable); provided,
 however, that Executive’s employment under this Agreement may be terminated at
any time pursuant to the provisions of Section 5. The period of time from the
Effective Date through the termination of this Agreement and Executive’s
employment hereunder pursuant to its terms is herein referred to as the “Term”;
and the date on which the Term is scheduled to expire (i.e., the
Initial Expiration Date or the scheduled expiration of the extended term, if
applicable) is herein referred to as the “Expiration Date.” Notwithstanding
anything contained herein to the contrary, if upon the effective date of a
Change in Control, the Expiration Date is less than two (2) years from the date
of such Change in Control, the Term shall automatically be renewed so that the
Expiration Date is two (2) years from the effective date of such Change in
Control.

 

(b)         Executive agrees and acknowledges that the Company has no
obligation to extend the Term or to continue Executive’s employment following
the Expiration Date, and Executive expressly acknowledges that no promises or
understandings to the contrary have been made or reached. Executive also agrees
and acknowledges that, should Executive and the Company choose to continue
Executive’s employment for any period of time following the Expiration Date
without extending the term of Executive’s employment under this Agreement or
entering into a new written employment agreement, Executive’s employment with
the Company shall be “at will,” such that the Company may terminate Executive’s
employment at any time, with or without reason and with or without notice, and
Executive may resign at any time, with or without reason and with or without
notice (for the sake of clarity, the provisions of this Agreement shall not
apply following the expiration of the Term (except as otherwise expressly
provided herein)).

 







--------------------------------------------------------------------------------

 



 

2.          Definitions. For purposes of this Agreement, the following terms, as
used herein, shall have the definitions set forth below.

 

(a)         “Affiliate” means, with respect to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person; provided, that in no event shall any entity Controlled by Vincent Viola
but in which the Company does not have a direct or indirect ownership interest
be treated as an Affiliate of the Company.

 

(b)         “Change in Control” has the meaning set forth in the Plan.

 

(c)         “Cause” means (i) Executive’s willful engagement in illegal conduct
or gross misconduct that is materially and demonstrably injurious to the
Company, which action is not cured (if curable) within thirty (30) days after a
written demand for substantial performance is received by Executive from the
Company that specifically identifies in reasonable detail the action(s) that it
believes Executive has engaged in and the related effect on the Company;
(ii) conviction of (by a court of competent jurisdiction), or entry of a plea of
guilty or no contest by, Executive with respect to, a felony of which fraud or
dishonesty is a material element or which involves a violation of securities
laws or the rules and regulations of a self-regulatory
organization applicable to Executive in connection with his position at the
Company; or (iii) the willful and material breach of this Agreement or any
Noncompetition Restrictions (as defined below) by Executive which breach is not
cured (if curable) within thirty (30) days after a written notice from the
Company that specifically identifies in reasonable detail the willful and
material breach.  Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the instructions of
the Board or reasonably based upon the advice of outside counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and, for the purposes of
clauses (i) and (iii) of the preceding sentence, no act or failure to act on the
part of Executive shall be considered “willful,” so long as Executive reasonably
believed that such action, or failure to act, was in the best interests of the
Company.    Cause shall not exist unless and until (A) the Board has
delivered to Executive written notice (a “Removal Notice”) that (x) indicates
the specific provision of the definition of “Cause” relied upon, (y) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
Cause under the provision so indicated and (z) includes a copy of a resolution
duly adopted by a majority of the Board (excluding Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice to Executive
and an opportunity for Executive, together with counsel, to be heard before the
Board), finding that, in the opinion of the Board, Cause has occurred and
setting forth in reasonable detail the facts and circumstances thereof and (B)
Executive has been afforded the right to cure (if curable) any such action in
accordance with clauses (i) or (iii) of the definition of Cause, as applicable.
A removal of Executive for Cause shall be effective only if the Board delivers
to Exec utive a Removal Notice within ninety (90) days after the Company first
learns of the existence of the circumstances giving rise to Cause if, and only
if, a reasonable Person could have determined that Cause exists upon learning of
the circumstances that the Company was actually aware of at such time.

 

(d)         “Control” (including, with correlative meanings, the terms
“Controlled by” and “under common Control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities or by contract.

 

(e)         “Disability” means Executive would be entitled to long-term
disability benefits under the Company’s long-term disability plan as in effect
from time to time, without regard to any waiting or elimination period under
such plan and assuming for the purpose of such determination that Executive
is actually participating in such plan at such time.  If the Company does not
maintain a long-

 





2

--------------------------------------------------------------------------------

 



 

term disability plan, “Disability” means Executive’s inability to perform
Executive’s duties and responsibilities hereunder on a full-time basis for a
consecutive period of one hundred eighty (180) days in any three hundred
sixty-five (365)-day period due to physical or mental illness or incapacity that
is determined to be total and permanent by a physician selected by the Company
or its insurers and reasonably acceptable to the Executive or his legal
representative.

 

(f)         “Good Reason” means the termination of Executive’s employment at his
initiative after, without Executive’s prior written consent, one (1) or more of
the following events: (i) a reduction in the Base Salary, or the uncured failure
by the Company to fulfill its obligations under this Agreement within thirty
(30) days after written notice thereof from Executive to the Company; (ii) the
failure to elect Executive to or the removal of Executive (other than for Cause)
from any of the positions described in Section 3; any material diminution or
adverse change in the duties, authority, responsibilities, or positions of
Executive from those contemplated by Section 3(a); any attempt to remove
Executive from any executive management position in a manner contrary to this
Agreement or the Company’s then effective Certificate of Incorporation or
By-Laws; (iii) the assignment to Executive of duties or responsibilities which
are materially inconsistent with or different from those contemplated by Section
3(a) or requiring Executive to report to an officer or employee instead of the
Board; (iv) the Company’s requiring Executive to be based at a location in
excess of fifty (50) miles from the location of Executive’s principal job
location or office specified in Section 3(b), except for required travel on the
Company’s business to an extent substantially consistent with Executive’s
position; or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets or business of the Company after a merger,
consolidation, sale, or similar transaction; provided,  however, that prior to
resigning for Good Reason, Executive shall give written notice to the Company of
the facts and circumstances claimed to provide a basis for such resignation not
more than sixty (60) days following his knowledge of such facts and
circumstances, and the Company shall have thirty (30) days after receipt of such
notice to cure such facts and circumstances (and if so cured then Executive
shall not be permitted to resign for Good Reason in respect thereof). Any
termination of employment by Executive for Good Reason shall be communicated to
the Company by

written notice, which shall include Executive’s date of termination of
employment (which, except as set forth in the preceding sentence, shall be a
date not later than thirty (30) days after delivery of such notice).

 

(g)         “Governmental Entity” means any national, state, county, local,
municipal or other government or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality.

 

(h)         “Person” means any individual, firm, corporation, partnership,
limited liability company, trust, joint venture, association, unincorporated
entity or other entity.

 

(i)          “Plan” means the Virtu Financial, Inc. Amended and Restated 2015
Management Incentive Plan.

 

3.          Duties and Responsibilities. (a) The Company hereby employs
Executive and Executive hereby accepts employment, subject to the terms and
conditions contained herein, during the Term, as Chief Executive Officer. During
the Term, Executive agrees to be employed by and devote substantially all of
Executive’s business time and attention to the Company and the promotion of its
interests and to use his best efforts to faithfully and diligently serve the
Company; provided,  however, that, to the extent such activities do not
significantly interfere with the performance of his duties, services and
responsibilities under this Agreement, Executive shall be permitted to (i)
manage his personal, financial and legal affairs, (ii) serve on civic or
charitable boards and committees of such boards and (iii) to the extent approved
by the Board pursuant to a duly authorized resolution of the Board, serve on
corporate boards and committees of such boards; provided,  further, that
Executive (x) shall be permitted to continue

 





3

--------------------------------------------------------------------------------

 



 

to be engaged in, or provide services to, the businesses and activities set
forth on Exhibit A, and (y) to the extent that such activities do not
significantly interfere with the performance of his duties, services and
responsibilities under this Agreement, shall be permitted to become engaged in,
or provide services to, any other business or activity, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise, in
which Vincent Viola is permitted to become engaged in during the Term, to the
extent that Executive’s level of participation in such businesses or
activities are consistent with Executive’s participation in the businesses or
activities set forth on Exhibit A prior to the Effective Date. Executive will
report solely to the Board of Directors of the Company (the “Board”).  
 Executive will perform such lawful duties and responsibilities as are
commensurate with Executive’s titles and positions and as are generally
consistent with those exercised by Executive prior to the Effective Date, and
such other duties and responsibilities commensurate with Executive’s titles and
positions as may be reasonably requested by the Board from time to time.
Executive will have the authority customarily exercised by an individual serving
as Chief Executive Officer of a corporation of the size and nature of the
Company and as is generally consistent with Executive’s authority prior to the
Effective Date. During the Term, Executive shall serve as a member of the Board,
and upon request shall serve as a director or an officer of one or more
subsidiaries of the Company, or of an Affiliate of the Company. Executive shall
not be compensated additionally in Executive’s capacity as a member of the Board
or as a director or officer of a subsidiary or Affiliate of the Company.

 

(b)         During the Term, Executive’s principal place of employment shall be
in the Company’s principal office in Manhattan, New York. Executive acknowledges
that Executive’s duties and responsibilities shall require Executive to travel
on business to the extent reasonably necessary to fully perform Executive’s
duties and responsibilities hereunder.

 

4.          Compensation and Related Matters. (a) Base Salary. During the Term,
for all services rendered under this Agreement, Executive shall receive an
aggregate annual base salary (“Base Salary”) at an initial rate of $1,000,000,
payable in accordance with the Company’s applicable payroll practices.  Base
Salary may be increased (but not decreased) on an annual basis as determined by
the Board in its sole discretion. References in this Agreement to Base
Salary shall be deemed to refer to the most recently effective annual base
salary rate.

 

(b)         Annual Bonus. For calendar year 2017, Executive shall have the
opportunity to earn a discretionary annual bonus based on the satisfaction of
such business objectives and/or business performance as determined by the
non-employee members of the Board or the Compensation Committee of the
Board in their or its sole discretion (the “2017 Annual Bonus”).    During the
Term, for each calendar year beginning with 2018, the Executive shall be
eligible to receive an annual bonus (the “Annual Bonus”), with a target Annual
Bonus amount equal to $2,500,000 (the “Target Bonus”) and a maximum Annual Bonus
amount equal to $5,000,000 (the “Maximum Bonus”). Eighty percent (80%) of the
Annual Bonus will be based on the achievement of annual quantitative targets
comprised of specific components of the Company’s annual budget established by
the Board (the “Quantitative Goals”) and the remaining twenty percent (20%) of
the Annual Bonus will be based on annual qualitative targets established by the
Board (the “Qualitative Goals”).  Accordingly, up to $2,000,000 of the Target
Bonus and $4,000,000 of the Maximum Bonus may be earned based on the achievement
of the Quantitative Goals and up to $500,000 of the Target Bonus and $1,000,000
of the Maximum Bonus may be earned based on the achievement of the
Qualitative Goals.     Fifty percent (50%) of the Annual Bonus, if any, shall be
paid in cash, thirty percent (30%) of the Annual Bonus, if any, shall
be paid in the form of restricted shares of Class A common stock of the Company
(the “Stock”) that vest in equal annual installments on each the first three (3)
anniversaries of the date of grant, and the remaining twenty percent (20%) shall
be paid in the form of fully-vested shares of Stock; provided, that, the form,
manner and timing of payment (including vesting of any payment in equity or
equity-based awards) with respect to the Annual Bonus is subject to change in
the event of (and consistent with) any change to the payout

 





4

--------------------------------------------------------------------------------

 



 

schedule formulations that is made applicable to the senior executives of the
Company. The Annual Bonus, if any, shall be payable within the period required
by Section 409A of the Code such that it qualifies as a “short-term deferral”
pursuant to Section 1.409A-1(b)(4) of the Department of Treasury Regulations (or
any successor thereto). For purposes of this Agreement, prior to January 1,
2018, the Annual Bonus means the 2017 Annual Bonus.

 

(c)         Equity Awards. Commencing with calendar year 2018, the Executive
shall be eligible to receive an equity award at the beginning of each calendar
year during the Term (each such grant, an “Annual Equity Award”). It is the
current intention of the Board that such Annual Equity Award will be in the form
of 150,000 restricted shares of Stock, and that any such award shall be earned
and vest in accordance with the terms hereof.

 

(i)          The number of shares earned with respect to each Annual Equity
Award shall be determined based on the percentage of the Company’s budgeted
EBITDA achieved in the calendar year to which such award relates in accordance
with the following table:

 

Percentage of Budgeted

EBITDA Achieved

Number of Shares Earned

75% or more

150,000

74%

135,000

73%

120,000

72%

105,000

71%

90,000

70%

75,000

Less than 70%

0

 

If the percentage of the Company’s budgeted EBITDA achieved is greater than 70%
but less than 75%, then the amount of earned shares in the table above will be
determined based on linear interpolation.

 

(ii)         If the Board determines that the number of shares of Stock subject
to the Annual Equity Award will be greater or less than 150,000, then the
amounts reflected in the table above shall be adjusted proportionally to reflect
such number of shares.

 

(iii)       To the extent any shares of Stock are earned with respect to any
Annual Equity Award in accordance with Section 4(c)(i), 50% of such shares shall
vest on the last day of the calendar year to which such award relates and the
remaining 50% shall vest on the last day of the subsequent calendar year,
subject in all cases to the Executive’s continued employment through the
applicable vesting date.

 

(d)         Benefits and Perquisites. During the Term, Executive shall be
entitled to participate in the benefit plans and programs (including, without
limitation, four (4) weeks’ vacation per calendar year, health insurance and a
401(k) plan) and receive perquisites, commensurate with Executive’s position,
that are provided by the Company from time to time for its senior executives
generally, subject to the terms and conditions of such plans and programs. In
addition, during the Term,

 





5

--------------------------------------------------------------------------------

 



the Company shall provide the Executive a car and driver consistent with past
practice prior to the Effective Date.

 

(e)         Business Expense Reimbursements. During the Term, the Company shall
promptly reimburse Executive for Executive’s reasonable and necessary business
expenses in accordance with the Company’s then-prevailing policies and
procedures for expense reimbursement (which shall include appropriate
itemization and substantiation of expenses incurred).

 

(f)         Indemnification. The Company shall indemnify and hold harmless
Executive, to the fullest extent permitted by law and the Company’s governing
documents, against all claims, expenses, damages, liabilities and losses
incurred by Executive by reason of the fact that Executive is or was, or had
agreed to become, a director, officer, employee, agent or fiduciary of the
Company or any of its subsidiaries or Affiliates, or is or was serving at the
request of the Company as a director, officer, partner, venturer, proprietor,
trustee, employee, agent or similar functionary of another corporation,
partnership, joint venture, business, person, trust, employee benefit plan or
other entity.  The indemnification obligations of the Company shall survive from
the Effective Date of this Agreement and continue until six (6) years following
his cessation of service with the applicable entity or, if longer, one (1) year
after the expiration of any applicable statute of limitations for any potential
claim.  During the Term and for a period of six (6) years thereafter, the
Company shall cause Executive to be covered by and named as an insured under any
policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts, errors or omissions in connection
with service as an officer or director of the Company or any of its subsidiaries
or Affiliates or service in any other capacities at the request of the Company.
The coverage provided to Executive shall be of a scope and on terms and
conditions at least as favorable as the most favorable coverage provided to any
other officer or director of the Company (or any successor).  Anything
in this Agreement to the contrary notwithstanding, this Section 4(f) shall
survive the termination of this Agreement for any reason.  Nothing in
this Agreement shall limit or reduce any other rights to indemnification that
apply to Executive, whether pursuant to contract or otherwise.

 

5.          Termination of Employment. (a) Executive’s employment under this
Agreement may be terminated by either party at any time and for any reason;
provided,  however, that Executive shall be required to give the Company at
least sixty (60) days’ advance written notice of any voluntary resignation of
Executive’s employment hereunder (other than resignation for Good Reason) (and
in such event the Company in its sole discretion may elect to accelerate
Executive’s date of termination of employment, it being understood that such
termination shall still be treated as a voluntary resignation for purposes of
this Agreement).    Notwithstanding the foregoing, Executive’s employment shall
automatically terminate upon Executive’s death.

 

(b)         Following any termination of Executive’s employment under this
Agreement, except for as provided for under this Section 5, the obligations of
the Company to pay or provide Executive with compensation and benefits under
Section 4 shall cease, and the Company shall have no further obligations
to provide compensation or benefits to Executive hereunder, except (i) for
payment of any accrued but unpaid Base Salary and for payment of any
unreimbursed expenses under Section 4(e), in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within thirty (30) days following the date of termination
of employment, (ii) for payment of any earned but unpaid Annual Bonus, if any,
for the calendar year prior to the calendar year in which such termination of
employment occurs, (iii) continued indemnification pursuant to Section 4(f),
(iv) as explicitly set forth in any other benefit plans, programs or
arrangements applicable to terminated employees in which Executive participates,
other than severance plans or policies and (v) as otherwise expressly required
by applicable law. For the avoidance of doubt, any unpaid Annual Bonus for the
year of termination of employment is forfeited if Executive’s employment
is terminated for any reason.

 





6

--------------------------------------------------------------------------------

 



 

(c)         If Executive’s employment under this Agreement is terminated (i) by
the Company without Cause, (ii) due to death or Disability, (iii) by Executive
for Good Reason, or (iv) due to expiration of the Term on the Expiration Date as
a result of the Company delivering a notice of non-renewal as contemplated by
Section 1, in addition to the payments and benefits specified in Section 5(b),
Executive shall be entitled to receive (A) severance pay in an aggregate amount
(the “Severance Amount”) equal to the greater of (x) one (1) times Executive’s
Base Salary and (y) an amount equal to the total amount of Base Salary that
Executive would have been entitled to receive had Executive continued to be
employed through the Expiration Date; and (B) continued health, dental, vision
and life insurance benefits under the terms of the applicable Company benefit
plans for (x) twelve (12) months or (y) the period from Executive’s termination
of employment through the Expiration Date, whichever is longer (the “Benefits
Continuation Period”), subject to Executive’s payment of the cost of such
benefits to the same extent that active employees of the Company are required to
pay for such benefits from time to time; provided,  however, that such
continuation coverage shall end earlier upon Executive’s becoming eligible for
comparable coverage under another employer’s benefit plans; provided,  further,
that following the expiration of the Benefits Continuation Period (which was not
terminated as a result of Executive becoming eligible for comparable coverage
under another employer’s benefit plans), Executive shall be eligible to continue
his health, dental, vision and life insurance benefits for Executive and his
spouse and eligible dependents under the terms of the applicable Company benefit
plans until the earlier of (X) Executive’s dependents reaching the age of 26,
(Y) Executive or his spouse become eligible for Medicare, or (Z) Executive
becoming eligible for comparable coverage under another employer’s benefit
plans, subject to Executive’s payment of the full cost of such benefits; and
provided,  further, that to the extent the provision of such continuation
coverage is not permitted under the terms of the Company benefit plans or would
result in an adverse tax consequence to the Company, the Company may
alternatively provide Executive with a cash payment (the “COBRA Cash Payment”)
in an amount equal to the applicable COBRA premium that Executive would
otherwise be required to pay to obtain COBRA continuation coverage for such
benefits for such period (minus the cost of such benefits to the same extent
that active employees of the Company are required to pay for such benefits from
time to time); provided,  further, that the Company will use reasonable best
efforts to continue coverage under the Company benefit plans to the extent
legally possible without suffering any adverse consequences to the Company or
other participants in such plans. In addition, if the Executive’s employment is
terminated in accordance with the provisions of this Section 5(c), (I) the
Executive shall remain eligible to earn shares of Stock under his then-current
Annual Equity Award in accordance with the criteria set forth in Section 4(c)(i)
and, to the extent earned, the product of such earned shares multiplied by a
fraction, the numerator of which is the number of calendar days the Executive
was employed in the calendar year of termination, and the denominator of which
is 365, shall be deemed vested on the last day of the calendar year to which
such award relates, (II) any earned but unvested shares of Stock under the
Annual Equity Award granted in the calendar year prior to the calendar year of
the Executive’s termination shall be deemed vested as of the date of termination
and (III) the Executive shall receive 150,000 fully-vested shares of Stock
(clauses (I), (II) and (III), the “Equity Acceleration”). The Severance Amount
(and the COBRA Cash Payment, if applicable) shall be paid in cash in a lump sum
within thirty (30) days following the execution of the Release (defined below)
that has become irrevocable by its terms, subject to any required delay of
payment pursuant to Section 23.

 

(d)         Notwithstanding anything herein to the contrary, if at any time
within sixty (60) days before, or twenty-four (24) months following, a Change in
Control, Executive’s employment under this Agreement is terminated (i) by the
Company without Cause, (ii) due to death or Disability, (iii) by Executive for
Good Reason, or (iv) due to expiration of the Term on the Expiration Date as a
result of the Company delivering a notice of non-renewal as contemplated by
Section 1, then (A) in lieu of the Severance Amount described in Section 5(c)(A)
the Executive shall be entitled to receive two and a half (2.5) times the sum of
(x) Executive’s Base Salary and (y) the Annual Bonus (including any amounts
deferred or satisfied through the grant of equity awards) most recently awarded
to Executive for completed

 





7

--------------------------------------------------------------------------------

 



 

fiscal years of the Company (the “CIC Severance Amount”), (B) the Benefits
Continuation Period shall be extended to (x) twenty-four (24) months or (y) the
period from Executive’s termination of employment through the Expiration Date,
whichever is longer, and (C) in lieu of the Equity Acceleration described in
Section 5(c), (I) the product of the number of shares of Stock under the
Executive’s then-current Annual Equity Award multiplied by a fraction, the
numerator of which is the number of calendar days the Executive was employed
in the calendar year of termination, and the denominator of which is 365, shall
be deemed vested as of the date of termination, (II) any earned but unvested
shares of Stock under the Annual Equity Award granted in the calendar year prior
to the calendar year of the Executive’s termination, shall be deemed vested as
of the date of termination and (III) the Executive shall receive 150,000
fully-vested shares of Stock (clauses (I), (II) and (III), the “CIC Equity
Acceleration”); provided, that if the Executive’s employment is terminated prior
to a Change in Control and a Change in Control occurs within sixty (60) days of
such termination triggering this Section 5(d), then any amounts paid prior to
the Change in Control pursuant to the Equity Acceleration shall reduce the
amount required to be paid pursuant to the CIC Equity Acceleration. The CIC
Severance Amount shall be paid in cash in a lump sum within thirty (30) days
following the execution of the Release that has become irrevocable by its terms,
subject to any required delay of payment pursuant to Section 23.  In addition,
Executive shall be entitled to the payments and benefits specified in Section
5(b).  For purposes of determining the Severance Amount and CIC Severance
Amount, Base Salary shall be the Base Salary as in effect prior to any reduction
giving rise to a termination for Good Reason.

 

(e)         Executive’s entitlement to the payment and benefits and certain
rights set forth in Sections 5(c) and 5(d) shall be conditioned upon Executive
having provided an irrevocable waiver and release of claims in favor of the
Company, its Affiliates, their respective predecessors and successors, and all
of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing (collectively, the “Released Parties”), substantially in the form
attached hereto as Exhibit B (the “Release”), that has become effective in
accordance with its terms. Simultaneous with the delivery of the signed Release
by Executive, the Company shall deliver an irrevocable waiver and release of
claims in favor of Executive and his heirs, agents and representatives
substantially in the form attached hereto as Exhibit C, and if the Company fails
to timely deliver its release, Executive’s obligation to deliver the Release
shall lapse and be void for all purposes hereof, including for purposes of the
Company’s obligation to pay or provide the payments and benefits under Sections
5(c) and 5(d).

 

(f)         Upon termination of Executive’s employment for any reason, and
regardless of whether Executive continues as a consultant to the Company, upon
the Company’s request Executive agrees to resign, as of the date of such
termination of employment or such other date requested, from the Board and any
committees thereof, and, if applicable, from the board of directors (and any
committees thereof) of any Affiliate of the Company to the extent Executive
is then serving thereon.

 

(g)         The payment of any amounts accrued under any benefit plan, program
or arrangement in which Executive participates shall be subject to the terms of
the applicable plan, program or arrangement, and any elections Executive has
made thereunder. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against Executive or others.

 

(h)         Following any termination of Executive’s employment, Executive shall
have no obligation to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement. There shall be no offset against amounts due Executive under
this agreement on account of any remuneration attributable to later employment,
consultancy or other remunerative activity of Executive.

 





8

--------------------------------------------------------------------------------

 



 

6.          280G Matters.

 

(a)         If any payment to or in respect of Executive by the Company or any
Affiliate, whether pursuant to this Agreement or otherwise (a “Payment”), is
determined by the Auditor (as defined below) to be a “parachute payment” as
defined in Section 280G(b)(2) of the Code (as defined below) (a “Parachute
Payment”) and also to be subject to the excise tax imposed by Section 4999 of
the Code, or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
being herein collectively referred to as the “Excise Tax”), then the aggregate
amount of the Parachute Payments otherwise payable to Executive under this
Agreement (unless otherwise agreed by Executive) shall be reduced if and to the
extent that such reduction would result in Executive retaining a greater net
after-tax amount than Executive would have retained had he received the full
amount of the Parachute Payments (and paid the applicable Excise Tax), with such
reductions coming first from amounts that are exempt from Section 409A and,
thereafter, from amounts that are subject to Section 409A, in each case in
reverse chronological order of their scheduled distributions.

 

(b)         All determinations required to be made under this Section 6,
including whether an Excise Tax is payable by Executive, the amount of such
Excise Tax and the determination of which Parachute Payments shall be reduced,
shall be made by the Company’s regular auditor, unless Executive objects to the
use of that auditor, in which event the auditor shall be an independent auditor
or other independent professional services organization that is a certified
public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code selected by the Company
and reasonably acceptable to Executive, which auditor shall not, without
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control (the “Auditor”). If
the Auditor determines that the aggregate Payments to Executive under this
Agreement should be reduced in accordance with Section 6(a), the Company shall
promptly give Executive notice to that effect and a copy of the detailed
calculation thereof. All determinations made by the Auditor under this Section 6
shall be binding upon the Company and Executive and shall be made as soon as
reasonably practicable and in no event later than 10 days following the date of
Executive’s termination of employment.  All fees and expenses of the Auditor
shall be borne solely by the Company.

 

(c)         For purposes of this Agreement, the term “Code” shall mean the
Internal Revenue Code of 1986, as amended, including all final regulations
promulgated thereunder and any reference to a particular section of the Code
shall include any provision that modifies, replaces or supersedes such section.
The parties acknowledge that Executive’s continuing agreement to be bound by the
confidentiality and restrictive covenant provisions set forth in the Third
Amended and Restated Limited Liability Company Agreement of Virtu Financial
LLC, a Delaware limited liability company, dated as of April 15, 2015, as
amended (collectively, the “Noncompetition Restrictions”) are
partial consideration for the Company’s entering into this Agreement, and that
at the request of Executive, the Company shall cause the Auditor to take into
account the value of any reasonable compensation for services to be rendered by
Executive before or after a Change in Control, including the Noncompetition
Restrictions, in computing the amount of Parachute Payments under Section 280G
of the Code, and the Company shall cooperate with Executive and the
Auditor in performing such valuation.

 

7.          Confidential Information; Restrictive Covenants. For purposes of
Sections 7, 8, 9 and 10, references to the Company shall include its
subsidiaries and any Affiliates of the Company that are Controlled by the
Company.    Executive acknowledges and agrees that Executive shall be bound by
the Noncompetition Restrictions, in accordance with the terms and conditions
thereof; provided, however, that the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made: (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of

 





9

--------------------------------------------------------------------------------

 



 

reporting or investigating a suspected violation of law; or is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive: (1) files any document containing the
trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order.

 

8.          Return of Property. Executive acknowledges that all notes,
memoranda, specifications, devices, formulas, records, files, lists, drawings,
documents, models, equipment, property, computer, software or intellectual
property relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request and subject
to inspection in accordance with applicable Company
employee policies generally, except as may otherwise be agreed by Executive and
the Company at the time of termination; provided, that Executive shall be
permitted to retain a copy of his contacts/rolodex, including in electronic
form.

 

9.          Intellectual Property Rights. (a) Executive agrees that the results
and proceeds of Executive’s services for the Company (including, but not limited
to, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from services performed while an employee of the
Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Executive whatsoever. As to any
Invention that Executive is required to assign, Executive shall promptly and
fully disclose to the Company all information known to Executive concerning such
Invention.

 

(b)         Executive agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 9(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the

 





10

--------------------------------------------------------------------------------

 



 

Company may be entitled by operation of law by virtue of the Company’s being
Executive’s employer. Executive further agrees that, from time to time, as may
be requested by the Company and at the Company’s sole cost and expense,
Executive shall assist the Company in every proper and lawful way to obtain and
from time to time enforce Proprietary Rights relating to Inventions in any and
all countries.    Executive shall execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining, and enforcing such Proprietary Rights and the assignment thereof. In
addition, Executive shall execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designees. Executive’s obligations
under this Section 9 shall continue beyond the termination of Executive’s
employment with the Company.

 

(c)         Executive hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

 

10.        Remedies and Injunctive Relief. Executive acknowledges that a
violation by Executive of any of the covenants contained in Sections 7, 8 or 9
would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. 
Accordingly, Executive agrees that, notwithstanding any provision
of this Agreement to the contrary, the Company shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Sections 7, 8 or 9 in
addition to any other legal or equitable remedies it may have.  The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.

 

11.        Representations of Executive; Advice of Counsel.  (a) Executive
represents, warrants and covenants that as of the date hereof: (i) Executive has
the full right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, and
(iii) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which Executive is subject.

 

(b)         Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.

 

12.        Cooperation. Executive agrees that, upon reasonable notice and
without the necessity of the Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation and/or defense of any claims asserted against the Company or
its Affiliates, which relates to events occurring during Executive’s employment
with the Company and its Affiliates as to which Executive may have relevant
information (including but not limited to furnishing relevant information and
materials to the Company or its designee and/or providing testimony at

 





11

--------------------------------------------------------------------------------

 



 

depositions and at trial); provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of
Executive’s employment shall be scheduled so as not to unreasonably interfere
with Executive’s business or personal affairs.

 

13.        Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required to be withheld pursuant to any applicable law or regulation.

 

14.        Assignment. (a) This Agreement is personal to Executive and without
the prior written consent of the Company shall not be assignable by Executive,
except for the assignment by will or the laws of descent and distribution of any
accrued pecuniary interest of Executive, and any assignment in violation of this
Agreement shall be void. The Company may only assign this Agreement, and its
rights and obligations hereunder, in accordance with the terms of Section 14(b).

 

(b)         This Agreement shall be binding on, and shall inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors and permitted assigns (including, without limitation, successors by
merger, consolidation, sale or similar transaction, and, in the event
of Executive’s death or Disability, Executive’s estate, successors, heirs and
assigns in the case of any payments due to Executive hereunder). The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise.

Following a Change in Control, if the Company is not the ultimate parent
corporation and the Company’s common stock is not publicly traded, the “Board of
Directors” or “Board” as used in this Agreement shall refer to the board of
directors of the ultimate parent of the Company.

 

(c)         Executive acknowledges and agrees that all of Executive’s covenants
and obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.

 

15.        Governing Law; No Construction Against Drafter. This Agreement shall
be deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law.  No provision of this Agreement or any related document
will be construed against or interpreted to the disadvantage of any party hereto
by any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.

 

16.        Consent to Jurisdiction; Waiver of Jury Trial.  (a) Except as
otherwise specifically provided herein, Executive and the Company each hereby
irrevocably submits to the exclusive jurisdiction of the federal courts located
within the Borough of Manhattan (or, if subject matter jurisdiction in such
courts are not available, in any state court located within the Borough of
Manhattan) over any dispute arising out of or relating to this Agreement. Except
as otherwise specifically provided in this Agreement, the parties undertake not
to commence any suit, action or proceeding arising out of or relating to this
Agreement in a forum other than a forum described in this Section 16(a);
provided, however, that nothing herein shall preclude either party from bringing
any suit, action or proceeding in any other court

 





12

--------------------------------------------------------------------------------

 



 

for the purpose of enforcing the provisions of this Section 16 or enforcing any
judgment obtained by either party.

 

(b)         The agreement of the parties to the forum described in Section 16(a)
is independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable
law choose to apply non-forum law. The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
have to personal jurisdiction or to the laying of venue of any such suit, action
or proceeding brought in an applicable court described in Section 16(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any suit, action or proceeding brought in
any applicable court described in Section 16(a) shall be conclusive and
binding upon the parties and may be enforced in any other jurisdiction.

 

(c)         The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 20.

 

(d)         Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver,
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 16(d).

 

(e)         Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement, except as provided in the
following sentence.  The Company agrees to pay as incurred (within ten (10) days
following the Company’s receipt of an invoice from Executive), to the fullest
extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement) that arises in connection with or
following a Change in Control, plus, in each case, interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”), based on the applicable rate on the date such legal fees
and expenses were incurred.

 

17.        Amendment; No Waiver; Severability. (a) No provisions of this
Agreement may be amended, modified, waived or discharged except by a written
document signed by Executive and a duly authorized officer of the Company (other
than Executive). The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  No failure
or delay by either party in exercising any right or power hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any such right
or power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

(b)         If any term or provision of this Agreement is invalid, illegal or
incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the

 





13

--------------------------------------------------------------------------------

 



 

transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, that in the event that any court of
competent jurisdiction shall finally hold in a non- appealable judicial
determination that any provision of Section 7, 8 or 9 (whether in whole or
in part) is void or constitutes an unreasonable restriction against Executive,
such provision shall not be rendered void but shall be deemed to be modified to
the minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such court may determine constitutes a
reasonable restriction under the circumstances.  Subject to the foregoing, upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

18.        Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter.  None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.

 

19.        Survival. The rights and obligations of the parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

 

20.        Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one (1) business day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):

 

If to the Company:                                       Virtu Financial, Inc.

300 Vesey Street New York, NY 10282

Attn: Legal Department Fax: (212) 418-0010

E-mail: Legal@virtu.com

 

With a copy (which shall not

constitute notice) to:                                     Paul, Weiss,
Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas

New York, NY 10019-6064

Telephone:  (212) 373-3000

Facsimile: (212) 757-3990 Attention:  John C. Kennedy

Jeffrey D. Marell

 

If to Executive:                                              At the most recent
address on file in the Company’s records

 





14

--------------------------------------------------------------------------------

 



 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

21.        Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

 

22.        Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (.pdf)), each of
which shall be deemed to be an original, but all of which together
shall constitute one and the same instrument and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties.

 

23.        Section 409A.  (a) For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
that could constitute “deferred compensation” within the meaning of Section 409A
will be compliant with Section 409A or exempt from Section 409A.

 

(b)         Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by Section
409A, in the event that (i) Executive is deemed to be a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) (as determined in accordance with
the methodology established by the Company as in effect on the date of
Executive’s “separation from service” (within the meaning of Treasury
Regulations Section 1.409A-1(h)), (ii) amounts or benefits under this Agreement
or any other program, plan or arrangement of the Company or a controlled group
affiliate thereof are due or payable on account of separation from service and
(iii) Executive is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s separation from service or, if earlier,
ten (10) days following Executive’s date of death; following any applicable six
(6)-month delay, all such delayed payments, plus Interest based on the
applicable rate as of the date payment would have been made but for the Section
409A delay, will be paid in a single lump sum on the earliest permissible
payment date.

 

(c)         Any payment or benefit due or payable on account of Executive’s
separation from service that represents a “deferral of compensation” within the
meaning of Section 409A shall commence to be paid or provided to Executive
sixty-one (61) days following Executive’s separation from service; provided that
Executive executes, if required by Section 5(e), the Release described
therein, within sixty (60) days following his “separation from service.” Each
payment made under this Agreement (including each separate installment payment
in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulations §§
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A, and shall be paid under any such exception to the
maximum extent permitted. For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment,”
“termination,” or words and phrases of similar import, shall be deemed to refer
to Executive’s “separation from service” as defined in Section 409A, and shall
be interpreted and applied in a manner that is consistent with the requirements
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.

 





15

--------------------------------------------------------------------------------

 



 

(d)         Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that is eligible for
exemption from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs. To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one (1) calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

 

[Signature Page Follows]

 

 



16

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Robert Greifeld

 

Name:

Robert Greifeld

 

Title:

Chairman        11/17/2017

 

 

 

DOUGLAS A. CIFU

 

 

 

/s/ DOUGLAS A. CIFU

 





[Signature Page to Cifu Employment Agreement}

--------------------------------------------------------------------------------

 



 

EXHIBIT A PERMITTED ACTIVITIES

 

     Sunrise Sports & Entertainment, including role as Vice Chairman &
Alternative Governor of Florida Panthers

 

     Director of Independent Bank Group, Inc.

 

     Director and investor in Swift Aviation Group

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

WAIVER AND RELEASE OF CLAIMS

 

In connection with the termination of employment of Douglas A. Cifu (the
“Executive”) from Virtu Financial,  Inc. (the “Company”), the Executive agrees
as follows:

 

1.         Waiver and Release by the Executive.

 

(a)        As used in this Waiver and Release of Claims (this “Agreement”), the
term “Related Parties” means, as to any Person (as such term is defined in the
amended and restated employment agreement between the Executive and the
Company, dated as of November 15, 2017 (the “Employment Agreement”)), such
Person’s successors, assigns, agents, attorneys, servants, representatives,
employees, independent contractors, trustees,
administrators, predecessors-in-interest, insurers, partners, joint venturers,
stockholders, directors, officers, parent companies, associated companies,
holding companies, divisions, Affiliates (as such term is defined in the
Employment Agreement), associates, managers, licensees, accountants and
consultants and any other Person claiming through or under such Person or each
or all of the foregoing.

 

(b)        As used in this Agreement, the term “claims” shall include all
claims, actions, arbitrations, charges, complaints (including, without
limitation, complaints or allegations to any bar association or similar
professional governing body), grievances, hearings, causes of action,
actions, suits, damages, costs, expenses, judgments, losses, liabilities, 
demands, derivative claims, inquiries, investigations, proceedings or suits.

 

(c)        For and in consideration of the payments described in Section 5(c) or
5(d) of the Employment Agreement, the Executive, individually and jointly, for
himself and each of his Related Parties, in each case in such Related Party’s
representative capacity (collectively, the “Executive Release Parties”),
effective as of the Effective Date (as defined below), hereby acquits, releases
and discharges, of and from any and all Executive Released Claims (as defined
below), each of the following Persons: the Company, its direct and
indirect parents, subsidiaries and Affiliates, their predecessors and successors
and assigns, together with the respective officers, directors, partners,
shareholders, employees, members, and agents of the foregoing and each of
their respective past and present Related Parties (collectively, the “Company
Group”).

 

(d)        As used in this Agreement, the term “Executive Released Claims” shall
mean all claims of every kind and nature whatsoever, whether known or
unknown, suspected or unsuspected, previously existing, or
now existing, in law or in equity, which the Executive Release Parties or any of
them had, may have had, or now has, from the beginning of
time through the execution of this Agreement,
against the Company Group collectively or any member of the
Company Group, individually, for or by reason of any matter whatsoever,
including, but  not  limited to, any claims relating to, arising out of or
attributable to the Executive’s employment or the termination of the
Executive’s employment with the Company, the Employment Agreement, and also
including but not limited to claims of breach of contract, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion,

 

 



 

--------------------------------------------------------------------------------

 



disability or sexual preference. This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act of
1967 (the “ADEA”), Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
the Equal Pay Act, the New York Human Rights Law, the New York City
Administrative Code and all other federal, state and local labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees.

 

(e)        The Executive, individually and jointly, for himself and each of the
Executive Release Parties, specifically releases all claims against the Company
Group and each member thereof under the ADEA relating to the
Executive’s employment and its termination.

 

(f)        The Executive represents that neither the Executive nor any of the
Executive Release Parties has filed or permitted to be filed against the Company
Group, any member of the Company Group individually or the
Company Group collectively, any lawsuit, complaint, charge, proceeding or the
like, before any local, state or federal agency, court or other body (each, a
“Proceeding”), and the Executive covenants and agrees that neither the
Executive nor any of the Executive Release Parties will do so at any time
hereafter with respect to the subject matter of this Agreement and
claims released pursuant to this Agreement (including, without limitation, any
claims relating to the termination of the Executive’s employment), except as may
be necessary to enforce this Agreement, to obtain benefits described in or
granted under this Agreement, or to seek a determination of the validity of the
waiver of the Executive’s rights under the ADEA, or initiate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Except as otherwise provided in the
preceding sentence, (i) neither the Executive nor any
of the Executive Release Parties will initiate or cause to be initiated on the
Executive’s behalf any Proceeding, or will participate (except as
required by law) in any Proceeding of any nature or description against any
member of the Company Group individua lly or the Company Group collectively that
in any way involves the allegations and facts that the Executive could have
raised against any member of the Company Group individua lly or collectively as
of the date hereof and (ii) the Executive, individua lly and
jointly, for himself and each of the Executive Release Parties, waives any right
the Executive or any of the Executive Release Parties may have to benefit in any
manner from any relief (monetary or otherwise) arising out of any Proceeding.

 

(g)        Notwithstanding anything in this Agreement to the contrary, the
Executive Released Claims do not include any claims (i) for
indemnification in accordance with Section 4(f) of the Employment Agreement,
(ii) for unemployment compensation benefits, (iii) any claims by
Executive in respect of any vested benefits under any
Company tax-qualified benefit plans or other Company retirement plans of any
type that Executive is entitled to pursuant to the terms thereof as a result of
his employment with the Company, (iv) any rights of the Executive in
his capacity as an equity holder in the Company or any of its Affiliates, (v)
any right or claim that arises against the Company after the date of this
Agreement, or (vi) any right the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive and the
Company as a result of any act or failure to act for which the Executive and the
Company are jointly liable.

 





2

--------------------------------------------------------------------------------

 



 

2.         Acknowledgment of Consideration.

 

The Executive is specifically agreeing to the terms of this release because the
Company has agreed to pay the Executive money and other benefits to which the
Executive was not otherwise entitled under the Company’s policies or under the
Employment Agreement (in the absence of providing this release).  The
Company has agreed to provide this money and other benefits because of the
Executive’s agreement to accept it in full settlement of all possible claims the
Executive might have or ever had, and because of the Executive’s execution of
this Agreement.

 

3.         Acknowledgments Relating to Waiver and Release; Revocation Period.

 

(a)        The Executive acknowledges that the Executive has read this Agreement
in its entirety, fully understands its meaning and is executing this Agreement
voluntarily and of the Executive’s own free will with full knowledge of
its significance.    The Executive acknowledges and warrants that the Executive
has been advised by the Company to consult with an attorney prior to executing
this Agreement. The offer to accept the terms of the Agreement is open for
twenty-one (21) days from the date the Executive receives the Agreement.  The
Executive shall have the right to revoke this Agreement for a period of seven
days following the Executive’s execution of this Agreement, by giving written
notice of such revocation to the Company. This Agreement shall
not become effective until the eighth day following the Executive’s execution of
it (without prior revocation) (the “Effective Date”).

 

(b)        It is the intention of the Executive Release Parties that this
Agreement shall be effective as a full and final accord and satisfaction, and
release, of the Executive Released Claims and that the releases herein extend to
any and all claims of whatsoever kind or character, known or unknown.  In
connection with such waiver and relinquishment, the Executive Release Parties
acknowledge that they are aware that they may later discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of this Agreement, but that it is their intention
hereby fully, finally and forever to settle and release all of the Executive
Released Claims, known or unknown, suspected or unsuspected, which now exist, or
previously existed. In furtherance of such intention, the releases given herein
shall be, and shall remain, in effect as a full and complete release of the
Executive Released Claims, notwithstanding the discovery or existence of any
such additional or different facts. Nothing herein shall be construed as a
release of the obligations under this Agreement or claims which may arise from
the breach hereof.

 

4.         Remedies.

 

Moreover, the Executive understands and agrees that if the Executive breaches
any provisions of this Agreement, in addition to any other legal or
equitable remedy the Company may have, the Company shall be entitled to cease
making any payments or providing any benefits to the Executive agreed hereunder.
The remedies set forth in this paragraph shall not apply to any challenge to the
validity of the waiver and release of the Executive’s rights under the ADEA. In
the event the Executive challenges the validity of the waiver and release of the
Executive’s rights under the ADEA, then the Company’s right to attorneys’ fees
and costs shall be governed by the provisions of the ADEA, so that the
Company may recover such fees and

 

 



3

--------------------------------------------------------------------------------

 



costs if the lawsuit is brought by the Executive in bad faith. Any such action
permitted to the Company by this paragraph, however, shall not affect or
impair any of the Executive’s obligations under this Agreement,
including without limitation, the release of claims in paragraph 1 hereof. The
Executive further agrees that nothing herein shall preclude the Company from
recovering attorneys’ fees, costs or any other remedies specifically authorized
under applicable law.

 

5.         No Admission.

 

Nothing herein shall be deemed to constitute an admission of wrongdoing by any
member of the Company Group. Neither this Agreement nor any of its terms shall
be used as an admission or introduced as evidence as to any issue of law or fact
in any proceeding, suit or action, other than an action to enforce this
Agreement.

 

6.         Governing Law.

 

THE TERMS OF THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, INCLUDING ITS ENFORCEMENT, SHALL BE INTERPRETED AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
OF THE STATE OF DELAWARE OR THOSE OF ANY OTHER JURISDICTION WHICH COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

 

 

[Remainder of Page Intentionally Left Blank]

 

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive has executed this Agreement as of the date set
forth opposite the Executive’s signature below.

 

 

        

 

DATE

 

Douglas A. Cifu

(not to be signed prior to

 

 

termination of employment)

 

 

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT C

 

WAIVER AND RELEASE OF CLAIMS

 

In connection with the termination of employment of Douglas A. Cifu (the
“Executive”) from Virtu Financial, Inc. (the “Company”), the Company agrees as
follows:

 

1.         Waiver and Release by the Company.

 

(a)        As used in this Waiver and Release of Claims (this “Agreement”), the
term “Related Parties” means, as to any Person (as such term is defined in the
amended and restated employment agreement between the Executive and the
Company, dated as of November 15, 2017 (the “Employment Agreement”)), such
Person’s successors, assigns, agents, attorneys, servants, representatives,
employees, independent contractors, trustees,
administrators, predecessors-in-interest, insurers, partners, joint venturers,
stockholders, directors, officers, parent companies, associated companies,
holding companies, divisions, Affiliates (as such term is defined in the
Employment Agreement), associates, managers, licensees, accountants and
consultants and any other Person claiming through or under such Person or each
or all of the foregoing.

 

(b)        As used in this Agreement, the term “claims” shall include all
claims, actions, arbitrations, charges, complaints (including, without
limitation, complaints or allegations to any bar association or similar
professional governing body), grievances, hearings, causes of action,
actions, suits, damages, costs, expenses, judgments, losses,
liabilities, demands, derivative
claims, inquiries, investigations, proceedings or suits.

 

(c)        The Company on behalf of itself and its subsidiaries, predecessors,
successors and assigns (hereinafter collectively referred to as the “Company
Release Parties”) effective as of the Effective Date (as defined in Exhibit C of
the Employment Agreement), hereby acquits, releases and discharges
the Executive, individually and jointly, for himself and each of
his Related Parties, in each case in such Related Party’s representative
capacity (collectively, the “Executive Release Parties”) of and from any and all
claims of every kind and nature whatsoever, whether known or unknown, suspected
or unsuspected, previously existing, or now existing, in law or in equity, which
the Company Release Parties or any of them had, may have had, or now has, from
the beginning of time through the execution of this Agreement, against the
Executive Release Parties, collectively or individually, for or by reason of any
matter whatsoever including, but not limited to, any claims relating to,
arising out of or attributable to the Executive’s employment or the termination
of the Executive’s employment with the Company (collectively, the “Company
Released Claims”). Notwithstanding anything in this Agreement to the contrary,
the Company Release Parties shall not acquit, release or discharge, and the
Company Released Claims shall not include (a) any claims relating to fraud or
willful misconduct of the Executive or (b) any claims to enforce
(i) this Agreement, (ii) the Employment Agreement, or (iii) any
restrictive covenant agreements, which claims may include but are not limited to
the enforcement of any agreements by the Executive not to compete with the
Company Group or solicit its employees.

 





 

--------------------------------------------------------------------------------

 



 

2.         Acknowledgment of Consideration.

 

The Company is specifically agreeing to the terms of this release because the
Executive has agreed to release the Company Release Parties from all possible
claims the Executive might have or ever had.

3.         Acknowledgments Relating to Waiver and Release.

 

It is the intention of the Company Release Parties that this Agreement shall
be effective as a full and final accord and satisfaction, and release, of the
Company Released Claims and that the releases herein extend to any and
all claims of whatsoever kind or character, known or unknown. In connection with
such waiver and relinquishment, the Company Release Parties acknowledge that
they are aware that they may later discover facts in addition to or different
from those which they now know or believe to be true with respect to the subject
matter of this Agreement, but that it is their intention hereby
fully, finally and forever to settle and release all of the Company Released
Claims, known or unknown, suspected or unsuspected, which now exist, or
previously existed.  In furtherance of such intention, the releases given herein
shall be, and shall remain, in effect as a full and complete release of the
Company Released Claims, notwithstanding the discovery or existence of any such
additional or different facts. Nothing herein shall be construed as a release of
the obligations under this Agreement or claims which may arise from the breach
hereof.

 

4.         No Admission.

 

Nothing herein shall be deemed to constitute an admission of wrongdoing by any
member of the Executive Release Parties. Neither this Agreement nor any of
its terms shall be used as an admission or introduced as evidence as to any
issue of law or fact in any proceeding, suit or action, other than an action to
enforce this Agreement.

 

5.         Governing Law.

 

THE TERMS OF THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, INCLUDING ITS ENFORCEMENT, SHALL BE INTERPRETED AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
OF THE STATE OF DELAWARE OR THOSE OF ANY OTHER JURISDICTION WHICH COULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
DELAWARE.

 

[Remainder of Page Intentionally Left Blank]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has executed this Agreement as of the date set
forth opposite the Company’s signature below.

 

 

 

 

 

 

        

 

DATE

 

Virtu Financial, Inc.

(not to be signed prior to

 

By:

 

termination of employment)

 

Title:

 

 

3

--------------------------------------------------------------------------------